                                                   1
                                                       A PROFESSIONAL CORPORATION
                                                   2   Carl L. Fessenden, SBN 161494
                                                   3   Megan E. Nevin, SBN 304122
                                                       350 University Ave., Suite 200
                                                   4   Sacramento, California 95825
                                                       TEL: 916.929.1481
                                                   5   FAX: 916.927.3706
                                                       Attorneys for Defendants NEVADA COUNTY CALIFORNIA
                                                   6   SHERIFF KEITH ROYAL and DEPUTY JENNIFER McCORMACK
                                                   7
                                                   8                                     UNITED STATES DISTRICT COURT
                                                                                        EASTERN DISTRICT OF CALIFORNIA
                                                   9
                                                  10
                                                       CHRISTOPHER JOSHUA HOWIE, an                    CASE NO. 2:18-cv-03146 JAM-KJN
                                                  11   individual,
                                                                                                       STIPULATION FOR VOLUNTARY
                                                  12                     Plaintiff,                    DISMISSAL OF ENTIRE ACTION
                 350 University Ave., Suite 200




                                                  13                                                   WITH PREJUDICE; ORDER
                    Sacramento, CA 95825




                                                       v.
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14                                                   Complaint Filed: 11/30/2018
                                                       NEVADA COUNTY, CALIFORNIA, a
                                                  15   county government and operator of the
                                                  16   Nevada County Sheriff’s Department; and
                                                       the following persons both as individuals
                                                  17   and in their capacity as official, employees
                                                       or contractors of Nevada County: SHERIFF
                                                  18   KEITH ROYAL; DEPUTY ADAM
                                                  19   GRIZZELL; DEPUTY JENNIFER
                                                       McCORMACK; and Does 1 - 25; and
                                                  20   CORRECTIONAL MEDICAL GROUP
                                                       COMPANIES, INC.; and ANDREA
                                                  21
                                                       BOUCHER; JESSICA LIMME; JORDAN
                                                  22   DEAN; LAURIE ADAMS; and Does 26 -
                                                       30; and OFFICER JOHN HERERRA of the
                                                  23   Grass Valley Police Department, City of
                                                       Grass Valley, and Does 31 - 40,
                                                  24
                                                       ___________________________________/
                                                  25           Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), and the terms of the parties’ Settlement
                                                  26   Agreement, Plaintiff CHRISTOPHER JOSHUA HOWIE and Defendants NEVADA COUNTY,
                                                  27   CALIFORNIA; SHERIFF KEITH ROYAL; DEPUTY ADAM GRIZZELL; DEPUTY
                                                  28   JENNIFER McCORMACK; CORRECTIONAL MEDICAL GROUP COMPANIES, INC.;

                                                       {02066433.DOCX}                          1
                                                              STIPULATION FOR VOLUNTARY DISMISSAL OF ENTIRE ACTION WITH PREJUDICE;
                                                                                      [PROPOSED] ORDER
                                                   1   JESSICA LIMME; and OFFICER JOHN HERERRA stipulate to the dismissal of this entire
                                                   2   action, with prejudice. Each party shall bear their own attorneys’ fees and costs. Notwithstanding
                                                   3   the dismissal with prejudice, the Court shall retain jurisdiction to enforce the Settlement
                                                   4   Agreement until January 31, 2020. If Plaintiff files a Motion to Enforce on or before that date, the
                                                   5   Court shall have jurisdiction until such Motion is decided.
                                                   6           IT IS SO STIPULATED.
                                                   7
                                                   8
                                                        Dated: August 21, 2019            By: /s/Patrick H. Dwyer (authorized 08/19/19)
                                                   9                                         Patrick H. Dwyer, Attorney for Plaintiff
                                                                                             Christopher Joshua Howie
                                                  10
                                                  11    Dated: August 21, 2019            By: /s/Carl L. Fessenden
                                                                                             Carl L. Fessenden
                                                  12                                         Attorney for Defendants NEVADA
                                                                                             COUNTY, SHERIFF KEITH ROYAL, and
                 350 University Ave., Suite 200




                                                  13                                         DEPUTY JENNIFER McCORMACK
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14
                                                        Dated: August 21, 2019            By: /s/Jonathan B. Paul (authorized 08/21/19)
                                                  15                                         Jonathan B. Paul
                                                                                             Attorney for Defendant DEPUTY ADAM
                                                  16                                         GRIZZELL
                                                  17
                                                        Dated: August 21, 2019            By: /s/Andrew T. Caulfield (authorized 08/20/19)
                                                  18                                         Andrew T. Caulfield
                                                                                             Attorney for Defendant JOHN HERRERA
                                                  19
                                                  20    Dated: August 21, 2019            By: /s/Jemma Parker Saunders (authorized 08/20/19)
                                                                                             Jemma Parker Saunders
                                                  21                                         Attorney for Defendant JESSICA LIMME
                                                  22
                                                        Dated: August 21, 2019            By: /s/Jerome Varanini (authorized 08/20/19)
                                                  23                                         Jerome Varanini
                                                                                             Attorney for Defendant WELL PATH
                                                  24                                         MANAGEMENT GROUP, INC. (formerly
                                                                                             known as Correctional Medical Group
                                                  25
                                                                                             Companies, Inc.) and “CFMG”
                                                  26
                                                  27
                                                  28

                                                       {02066433.DOCX}                          2
                                                              STIPULATION FOR VOLUNTARY DISMISSAL OF ENTIRE ACTION WITH PREJUDICE;
                                                                                      [PROPOSED] ORDER
                                                   1                                         **ECF ATTESTATION
                                                   2           I, Carl Fessenden, am the ECF User whose ID and password are being used to file this
                                                   3   document. I attest that concurrence in the filing of this document has been obtained from the
                                                   4   signatories.
                                                   5
                                                   6                                                  ORDER
                                                   7           PURSUANT TO STIPULATION, IT IS SO ORDERED. This action is dismissed with
                                                   8   prejudice pursuant to the terms set forth in the stipulation of the parties.
                                                   9
                                                       DATED: August 21, 2019                              /s/ John A. Mendez_____________
                                                  10
                                                                                                           The Hon. John A. Mendez
                                                  11                                                       Judge, U.S.D.C. - Eastern District

                                                  12
                 350 University Ave., Suite 200




                                                  13
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14
                                                  15
                                                  16
                                                  17
                                                  18
                                                  19
                                                  20
                                                  21
                                                  22
                                                  23
                                                  24
                                                  25
                                                  26
                                                  27
                                                  28

                                                       {02066433.DOCX}                          3
                                                              STIPULATION FOR VOLUNTARY DISMISSAL OF ENTIRE ACTION WITH PREJUDICE;
                                                                                      [PROPOSED] ORDER
